Citation Nr: 1739794	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-16 004		DATE
		

THE ISSUES

1.  Entitlement to service connection for left knee disability, to include secondary to service-connected lumbar spine and right knee disabilities.

2.  Entitlement to an increased evaluation for a lumbar spine disability, spondylosis with spondylolisthesis, evaluated as 10 percent disabling from May 18, 2010, to July 22, 2013, and November 1, 2013, to June 27, 2016; as 20 percent disabling from June 28, 2016, to March 13, 2017; and as 40 percent disabling thereafter.


ORDER

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, spondylosis with spondylolisthesis, from May 18, 2010, to July 22, 2013, and November 1, 2013, to June 27, 2016, is denied.

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, spondylosis with spondylolisthesis, from June 28, 2016, to March 13, 2017, is denied.

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability, spondylosis with spondylolisthesis, from March 14, 2017, and thereafter is denied.



FINDINGS OF FACT

1.  From May 18, 2010, to July 22, 2013, and November 1, 2013, to June 27, 2016, the Veteran's lumbar spine disability was manifested by pain, but it did not result in forward flexion being limited to 60 degrees or less, unfavorable ankylosis, or incapacitating episodes.

2.  From June 28, 2016, to March 13, 2017, the Veteran's lumbar spine disability was manifested by pain, flare-ups, and forward flexion limited to 60 degrees, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

3.  From March 14, 2017, the Veteran's lumbar spine disability was manifested by pain, flare-ups, functional loss due to pain, and forward flexion limited to 30 degrees, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for a lumbar spine disability for the periods May 18, 2010, to July 22, 2013, and November 1, 2013, to June 27, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71(a), Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for an evaluation in excess of 20 percent disabling for a lumbar spine disability for the period June 28, 2016, to March 13, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71(a), Diagnostic Codes 5242, 5243 (2016).

3.  The criteria for an evaluation in excess of 40 percent for a lumbar spine disability for the period beginning March 14, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71(a), Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 2003 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In November 2016, the Veteran withdrew his request for a Board hearing.

In February 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.  In a May 2017 rating decision, the RO increased the evaluation of the Veteran's lumbar spine disability to 40 percent, effective from March 14, 2017.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remains on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran's claim for service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

DUTIES TO NOTIFY AND ASSIST

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

INCREASED RATING FOR LUMBAR SPINE DISABILITY

The Veteran contends that his service-connected lumbar spine disability has been more disabling than the assigned evaluations of disability.  As the Veteran's claim is divided into distinct periods of time, the Board will address each in turn.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Additional notes are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Per Note (6), intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2016).

The Formula for Rating IVDS has the following notes:

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal segment, provided that the affects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Here, in a September 2010 rating decision, the RO awarded service connection for the Veteran's lumbar spine disability and assigned an initial evaluation of 10 percent disabling, effective May 18, 2010.  In a July 2016 rating decision, due to the Veteran's spinal fusion surgery, the RO assigned a disability evaluation of 100 percent for the period July 23, 2013, to October 31, 2013.  The RO granted a 20 percent disability evaluation effective June 28, 2016.  In a May 2017 rating decision, the RO assigned the Veteran a disability evaluation of 40 percent, effective March 14, 2017.  Accordingly, the Veteran was assigned disability evaluations of 10 percent from May 18, 2010, to July 22, 2013, and from November 1, 2013, to June 27, 2016; 20 percent from June 28, 2016, to March 13, 2017; and 40 percent thereafter.

May 18, 2010, to July 22, 2013, and November 1, 2013, to June 27, 2016

During the initial consultation with his spinal surgeon in May 2010, records received August 2013, the Veteran reported being discharged from active duty due to a back injury.  Pain from the injury was treated with nerve ablations, which helped his symptoms considerably, but back pain had slowly crept back.  The pain was lumbosacral in origin on the right side with pain to the top of the foot.  The Veteran reported some numbness on the right.

Based on X-ray, the diagnosis was spondylolisthesis, low back pain, possibly radiculopathy.  On examination, the surgeon noted the Veteran was stiff in his low back with negative straight leg raising.  Motor function was 5/5 grossly in the upper and lower extremities with normal reflexes, and hip range of motion was full.  Gait and balance were normal.

The Veteran reported back to the surgeon in June 2010, having done five days of physical therapy.  The Veteran reported discomfort in his back without leg pain or numbness.  The surgeon noted that the Veteran had stiffness but was neurologically stable.

The Veteran was afforded a VA lumbar spine examination in July 2010.  The Veteran reported limitation in walking, indicating that he could walk a mile in 20 minutes.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He claimed weakness of the spine, leg, and foot.  The Veteran reported experiencing constant moderate pain in the lower right side of the back since 2004.  The pain traveled down the right side, was exacerbated by physical activity and stress, and it came spontaneously.  It was relieved by rest.  The Veteran reported that, when there was pain, he could function with medication.  The Veteran reported that during flare-ups, he experienced functional impairment in walking, standing, and running.  The Veteran reported that he had not been incapacitated by his spine condition in the past 12 months.  The Veteran claimed these functional impairments:  can no longer run more than half a mile without pain; cannot stand or walk without pain; squatting and lifting induces more pain; limited flexibility.

In the report, the examiner noted that the Veteran walked with a limp due to knee pain, and that the Veteran did not use an assistive device for ambulation.  It was noted that the examination did not reveal evidence of radiating pain on movement, and muscle spasm was absent.  No tenderness was noted and there was no guarding of movement.  The examination did not reveal any weakness; muscle tone and musculature were normal.  It was noted that there was positive straight leg raising on the right and negative straight leg raising on the left.  Lasegue's sign was negative, and no atrophy was present in the limbs.  There was no ankylosis of the thoracolumbar spine.

Range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 90 degrees with pain at 90 degrees; extension was to 30 degrees with pain at 30 degrees; right lateral flexion was to 30 degrees with pain at 30 degrees; left lateral flexion was to 30 degrees with pain at 30 degrees; right rotation was to 30 degrees; and left rotation was to 30 degrees.  There were no additional degrees of limitation with repetitive testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  Upon testing, there were no sensory deficits or motor weakness, and there were no signs of IVDS.

The Veteran was seen by his spinal surgeon in February 2011 due to low back pain after working out.  The Veteran reported that it was considerable on the left side but did not go down the legs.  Sitting increased his symptoms but he did not report numbness, bowel or bladder dysfunction, or weakness.  It was noted that on examination motor function was 5/5 with normal reflexes; gait and balance were normal; he was stiff in the low back; and was neurologically intact.

In November 2012, the Veteran fell and returned to his spinal surgeon to be checked.  The Veteran reported some numbness down both legs, more on the left.  The surgeon noted that the Veteran had good mobility of his back; negative straight leg raising; grossly intact motor function with normal reflexes.  Gait and balance were otherwise normal.  Imaging studies did not reveal gross fracture.  The diagnosis was lumbosacral strain with some heightened radiculopathy likely from his spondylolisthesis with L5 nerve root impingement.

The Veteran returned to his surgeon in January 2013.  The Veteran reported that sitting all day increased the Veteran's numbness to the left leg.  The physical examination was noted as grossly unchanged, and the Veteran was neurologically stable, except for the numbness going to the top of his foot.  Under the diagnosis, the surgeon stated:  "I think the patient does have spondylolisthesis with radicular issues."

After doing physical therapy, the Veteran returned to his surgeon in February 2013.  The Veteran reported still having considerable issues with numbness down the left leg while sitting.  Otherwise, the Veteran's examination was noted as unchanged.  In March 2013, the Veteran still reported considerable left leg issues with numbness and pain, and an MRI revealed considerable foraminal impingement from the spondylolisthesis.  The surgeon opined this was likely contributing to the L5 nerve root issues of the left side.

In May 2013, the Veteran reported to his surgeon that he continued to have leg pain in the L5 distribution as well as right leg pain.  The Veteran reported that the right leg pain bothered him when standing and walking; sitting increased his symptoms.  The surgeon noted that the Veteran was stiff in the back but that he was neurologically stable.  After the Veteran underwent an EMG nerve conduction study, the surgeon noted clinical L5 radiculopathies.

Surgical case information, received January 28, 2013, shows that the Veteran was scheduled for a July 2013 laminectomy and fusion of L5-S1.

Based on a careful review of the foregoing, the Board finds that an increased initial evaluation in excess of 10 percent disabling for the periods of May 18, 2010, to July 22, 2013, and November 1, 2013, to June 27, 2016, is not warranted.  The medical evidence shows that the Veteran's lumbar spine disability was not manifested by forward flexion less than 60 degrees or a combined range of motion of less than 120 degrees, nor was there muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  No incapacitating episodes were reported.

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.

Over a course of years, the Veteran's surgeon noted that the Veteran had stiffness in his lower back but there were no notations of reduced strength, speed, coordination, or endurance.  Testing during the July 2010 VA examination showed that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Board also acknowledges the Veteran's reports of chronic low back pain.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

The Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), as to constitute forward flexion of less than 60 degrees; combined range of motion of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

June 28, 2016, to March 13, 2017

The Veteran was afforded a VA examination in June 2016, which consisted of an in-person examination but no record review.  In the report the examiner updated the diagnosis of spondylosis with spondylolisthesis to include status post lumbar spine fusion as of July 2013.  The Veteran reported that his back pain was 5/10 and that he was not able to sit, bend, or twist for prolonged periods of time without pain.  The Veteran reported flare-ups and functional impairment.  The Veteran also reported that he was not currently on medication or treatment for his back.

Range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 60 degrees; extension was to 20 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The abnormal range of motion itself did not contribute to a functional loss.  Pain was noted on forward flexion and extension that caused functional loss.  There was evidence of pain on weight bearing.  It was noted that there was no additional loss of function or range of motion on repetitive testing.  It was indicated that pain significantly limited functional ability with repeated use over a period of time.

It was indicated that the examination was conducted during a flare-up.  It was noted that pain significantly limited functional ability during flare-ups.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  The examiner noted less movement than normal and interference with sitting and standing.  All muscle strength testing revealed 5/5, and there was no atrophy.  Deep tendon reflexes and sensory examinations were normal.  Straight leg raising test results bilaterally were negative.  The examiner indicated that there was no radicular pain or other signs or symptoms due to radiculopathy.

There was no ankylosis of the spine, and the Veteran did not have IVDS.  The Veteran was not using any assistive devices for ambulation.  The examiner noted that the functional impact of the Veteran's lumbar spine disability were an inability to sit, walk, run, or stand for prolonged periods of time without pain.

Based on a careful review of the foregoing, the Board finds that an increased evaluation in excess of 20 percent disabling for the period of June 28, 2016, to March 13, 2017, is not warranted.  The medical evidence shows that the Veteran's lumbar spine disability was not manifested by forward flexion less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  The Veteran did not report any incapacitating episodes.

Again, taking into account the Veteran's reports of functional loss due to flare-ups, including at the time of the examination, the Board has also considered whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.  On this issue, the Board finds the objective medical findings more probative.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also DeLuca  v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  During the June 2016 VA examination, the Veteran's muscle strength, reflexes, and sensory examination results were all normal.  There was no additional loss of function or range of motion with repetitive testing, and it was noted that the abnormal range of motion itself did not contribute to a functional loss.

The Board also acknowledges the Veteran's reports of chronic low back pain and that pain was the single noted factor contributing to functional loss during testing.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

The Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), as to constitute forward flexion less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

Beginning March 14, 2017

The Veteran was afforded a VA examination in April 2017, which consisted of an in-person examination and claims file review.  The report noted diagnoses of lumbar spondylosis in 2004, spinal fusion in 2013, IVDS in 2013, and spondylolisthesis in 2017.  The examiner noted in the medical history that the surgery was to address the onset of radiculopathy in both legs, most severely in the left.  The Veteran reported he continually dealt with radiculopathy in the left leg and calf that increased from mild to severe, causing constant significant pain adversely affecting the walking gait.

The Veteran reported flare-ups during which he experienced numbness and weakness in both legs and loss of feeling in both feet, more pronounced in the left leg.  These flare-ups severely affected the Veteran's ability to walk with a proper gait.

The Veteran reported functional loss due to his disability.  Lack of normal mobility and range of motion had affected every aspect of life, and medication was required to manage the intractable pain.  The Veteran's back pain prevented him from sitting for long periods and he had difficulty sleeping.  The Veteran was limited in the duration and intensity of physical activities.

Range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion to 30 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right rotation to 5 degrees; and left rotation to 5 degrees.  Range of motion itself contributed to a functional loss due to pain.  Pain was noted on examination and caused functional loss in all directions.  There was no evidence of pain with weight bearing.  On forward flexion there was additional loss of range of motion after repetitive use, measuring to 25 degrees.  The functional loss was caused by pain.

The examiner indicated that the examination was not conducted during a flare-up but that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner indicated the presence of muscle spasm that did not result in abnormal gait or abnormal spinal contour.  All muscle strength testing resulted in 5/5, and there was no atrophy.  Deep tendon reflexes were normal.  On the sensory examination it was noted that the upper anterior thigh bilaterally was normal but all other tested positions on the legs were decreased.  The straight leg raising tests were negative.  The examiner noted that the Veteran had radicular pain as indicated by bilateral moderate intermittent pain, bilateral moderate paresthesias and/or dysesthesias, and bilateral moderate numbness.  This involved the L4/L5/S1/S2/S3 nerve roots.  There was no ankylosis of the spine.  It was indicated that there was IVDS and that the Veteran had not had an incapacitating episode in the past 12 months.  It was noted that the Veteran was not using any assistive devices for ambulation.  It was noted in the remarks that there was no evidence of pain on passive range of motion testing of the back and that there was no evidence of pain on non-weight bearing testing of the back.

Based on a careful review of the foregoing, the Board finds that an increased evaluation in excess of 40 percent disabling for the period beginning March 14, 2017, is not warranted.  The medical evidence shows that the Veteran's lumbar spine disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Additionally, the Veteran did not report any incapacitating episodes.

While considering the Veteran's descriptions of functional loss during flare-ups and whether those manifestations would rise to the level such that the next higher rating would be appropriate, the Board finds that the objective medical findings are more probative.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also DeLuca  v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The June 2016 VA examination report indicated that the Veteran experienced muscle spasms that did not affect gait or spinal contour.  It was noted that, with the exception of the right knee, muscle strength was normal and there was loss of range of motion of five degrees on forward flexion on repetitive testing.

The Board acknowledges the Veteran's reports of chronic low back pain and that pain was the single noted factor contributing to functional loss during testing and flare-ups.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Veteran has demonstrated range of motion, even during flare-ups, and therefore, the Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), as to constitute unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

The Board has also considered at each of the timeframes whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2016).  In May 2013, the Veteran's spinal surgeon diagnosed the Veteran as having L5 radiculopathies.  In a May 2017 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy with an evaluation of 20 percent disabling effective March 14, 2017.  To date, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

REMAND

The Veteran contends that he has a left knee condition that is secondary to his service-connected lumbar spine and right knee disabilities.

The relevant evidence includes a May 2010 private treatment record showing  bilateral patellofemoral crepitus.  The Veteran was afforded a VA examination in July 2010, during which left knee strain was found.  Pursuant to the Board's remand, the Veteran was afforded a new VA examination in April 2017, the report of which reflects that  there was no diagnosis because there was no pathology on which to render one.  In the companion medical opinion, the examiner noted that the Veteran had been seen for knee pain in August 2011, December 2011, and January 2012.  The examiner opined that the Veteran's left knee condition was less likely than not proximately due to or the result of his service-connected lumbar spine and right knee disabilities because there was no pathology upon which to render a diagnosis.

The Board finds that the April 2017 examination report is inadequate because the examiner failed to take into account the various diagnoses of left knee disability noted during the appeal and provide etiology opinions.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Therefore, another examination must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to clarify the etiology of any left knee disability noted during the appeal period.  If examination of the Veteran is necessary, such should be arranged.  The claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to (a) whether it is at least as likely as not that any left knee disability diagnosed during the appeal period was directly related to the Veteran's service; and (b) whether it is at least as likely as not that any left knee disability diagnosed during the appeal period was caused by or due to the Veteran's service-connected low back and/or right knee disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Affairs



Department of Veterans Affairs


